Exhibit 10.19

 

ALTA MESA RESOURCES, INC.

2018 LONG TERM INCENTIVE PLAN

ARTICLE I.

PURPOSE

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Article XI.

ARTICLE II.

ELIGIBILITY

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

ARTICLE III.

ADMINISTRATION AND DELEGATION

3.1 Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award as it deems necessary or appropriate to administer the Plan
and any Awards. The Administrator’s determinations under the Plan are in its
sole discretion and will be final and binding on all persons having or claiming
any interest in the Plan or any Award.

3.2 Appointment of Committees. To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more Committees
or officers of the Company or any of its Subsidiaries. The Board may abolish any
Committee or re-vest in itself any previously delegated authority at any time.

ARTICLE IV.

STOCK AVAILABLE FOR AWARDS

4.1 Number of Shares. Subject to adjustment under Article VIII and the terms of
this Article IV, Awards may be made under the Plan covering up to the Overall
Share Limit.

4.2 Share Recycling. If all or any part of an Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award at a price not greater than
the price (as adjusted to reflect any Equity Restructuring) paid by the
Participant for such Shares or not issuing any Shares covered by the Award, the
unused Shares covered by the Award will again be available for Award grants
under the Plan. The payment of Dividend Equivalents in cash in conjunction with
any outstanding Awards shall not count against the Overall Share Limit.
Notwithstanding anything to the contrary contained herein, the following Shares
shall not be added to the Shares authorized for grant under Section 4.1 and
shall not be available for future grants of



--------------------------------------------------------------------------------

Awards: (i) Shares tendered by the Participant or withheld by the Company in
payment of the exercise price of an Option; (ii) Shares tendered by the
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to an Award; (iii) Shares subject to a Stock Appreciation Right
that are not issued in connection with the stock settlement of the Stock
Appreciation Right on exercise thereof; and (iv) Shares purchased on the open
market with the cash proceeds from the exercise of Options.

4.3 Incentive Stock Option Limitations. Notwithstanding anything to the contrary
herein, no more than 50,000,000 Shares may be issued pursuant to the exercise of
Incentive Stock Options.

4.4 Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or any Subsidiary or the Company’s or any Subsidiary’s
acquisition of an entity’s property or stock, the Administrator may grant Awards
in substitution for any options or other stock or stock-based awards granted
before such merger or consolidation by such entity or its affiliate. Substitute
Awards may be granted on such terms as the Administrator deems appropriate,
notwithstanding limitations on Awards in the Plan. Substitute Awards will not
count against the Overall Share Limit (nor shall Shares subject to a Substitute
Award be added to the Shares available for Awards under the Plan as provided
above), except that Shares acquired by exercise of substitute Incentive Stock
Options will count against the maximum number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options under the Plan.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

4.5 Non-Employee Director Compensation. Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan. The Administrator will from time to time determine the terms, conditions
and amounts of all such non-employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the sum of any cash compensation, or other compensation, and
the value (determined as of the grant date in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of Awards granted to a non-employee Director as compensation
for services as a non-employee Director during any fiscal year of the Company
may not exceed $500,000. The Administrator may make exceptions to this limit for
individual non-employee Directors in extraordinary circumstances, as the
Administrator may determine in its discretion, provided that the non-employee
Director receiving such additional compensation may not participate in the
decision to award such compensation or in other contemporaneous compensation
decisions involving non-employee Directors.

 

2



--------------------------------------------------------------------------------

ARTICLE V.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

5.1 General. The Administrator may grant Options or Stock Appreciation Rights to
Service Providers subject to the limitations in the Plan, including any
limitations in the Plan that apply to Incentive Stock Options. The Administrator
will determine the number of Shares covered by each Option and Stock
Appreciation Right, the exercise price of each Option and Stock Appreciation
Right and the conditions and limitations applicable to the exercise of each
Option and Stock Appreciation Right, and such terms and conditions shall be
included in the Participant’s Award Agreement. A Stock Appreciation Right will
entitle the Participant (or other person entitled to exercise the Stock
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Stock Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Stock Appreciation Right by the number
of Shares with respect to which the Stock Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value or a combination of the two
as the Administrator may determine or provide in the Award Agreement.

5.2 Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.
Notwithstanding the foregoing, if on the last day of the term of an Option or
Stock Appreciation Right the Fair Market Value of one Share exceeds the
applicable exercise or base price per Share, the Participant has not exercised
the Option or Stock Appreciation Right and remains employed by the Company or
one of its Subsidiaries and the Option or Stock Appreciation Right has not
expired, the Option or Stock Appreciation Right shall be deemed to have been
exercised by the Participant on such day with payment made by withholding Shares
otherwise issuable in connection with its exercise. In such event, the Company
shall deliver to the Participant the number of Shares for which the Option or
Stock Appreciation Right was deemed exercised, less the number of Shares
required to be withheld for the payment of the total purchase price and required
withholding taxes; provided, however, any fractional Share shall be settled in
cash.

5.3 Duration. Each Option or Stock Appreciation Right will be exercisable at
such times and as specified in the Award Agreement, provided that the term of an
Option or Stock Appreciation Right will not exceed ten years. Notwithstanding
the foregoing and unless determined otherwise by the Company, in the event that
on the last business day of the term of an Option or Stock Appreciation Right
(other than an Incentive Stock Option) (i) the exercise of the Option or Stock
Appreciation Right is prohibited by Applicable Law, as determined by the
Company, or (ii) Shares may not be purchased or sold by the applicable
Participant due to any Company insider trading policy (including blackout
periods) or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option or Stock Appreciation Right
shall be extended until the date that is thirty (30) days after the end of the
legal prohibition, black-out period or lock-up agreement, as determined by the
Company; provided, however, in no event shall the extension last beyond the ten
year term of the applicable Option or Stock Appreciation Right. Notwithstanding
the foregoing, if the Participant, prior to the end of the term of an Option or
Stock Appreciation Right, violates the non-competition, non-solicitation,
confidentiality or other similar restrictive covenant provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or any of its Subsidiaries,
and such violation results in a material injury to the Company or any of its
Subsidiaries (as determined by the Administrator), the right of the Participant
and the Participant’s transferees to exercise any Option or Stock Appreciation
Right issued to the Participant shall terminate immediately upon such violation,
unless the Company otherwise determines. In addition, if, prior to the end of
the term of an Option or Stock Appreciation Right, the Participant is given
notice by the Company or any of its Subsidiaries of the Participant’s
Termination of Service by the Company or any of its Subsidiaries for Cause, and
the effective date of such Termination of Service is subsequent to the date of
the delivery of such notice, the right of the Participant and the Participant’s
transferees to exercise any Option or Stock Appreciation Right issued to the
Participant shall be suspended from the time of the delivery of such notice
until the earlier of (i) such time as it is determined or otherwise agreed that
the

 

3



--------------------------------------------------------------------------------

Participant’s service as a Service Provider will not be terminated for Cause as
provided in such notice or (ii) the effective date of the Participant’s
Termination of Service by the Company or any of its Subsidiaries for Cause (in
which case the right of the Participant and the Participant’s transferees to
exercise any Option or Stock Appreciation Right issued to the Participant will
terminate immediately upon the effective date of such Termination of Service).

5.4 Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes. Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

5.5 Payment Upon Exercise. Subject to Section 10.8, any Company insider trading
policy (including blackout periods) and Applicable Laws, the exercise price of
an Option must be paid by:

(a) cash, wire transfer of immediately available funds or by check payable to
the order of the Company, provided that the Company may limit the use of one of
the foregoing payment forms if one or more of the payment forms below is
permitted;

(b) if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to pay the exercise price, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; provided that such amount is paid to the
Company at such time as may be required by the Administrator;

(c) to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

(d) to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

(e) to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or

(f) to the extent permitted by the Company, any combination of the above payment
forms approved by the Administrator.

ARTICLE VI.

RESTRICTED STOCK; RESTRICTED STOCK UNITS

6.1 General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares) if conditions the Administrator specifies in the Award Agreement are not
satisfied before the end of the applicable restriction period or periods that
the Administrator establishes for such Award. In addition, the Administrator may
grant to Service Providers Restricted Stock Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement. The Administrator will determine
and set forth in the Award Agreement the terms and conditions for each
Restricted Stock and Restricted Stock Unit Award, subject to the conditions and
limitations contained in the Plan.

 

4



--------------------------------------------------------------------------------

6.2 Restricted Stock.

(a) Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such Shares, unless the
Administrator provides otherwise in the Award Agreement. In addition, unless the
Administrator provides otherwise, if any dividends or distributions are paid in
Shares, or consist of a dividend or distribution to holders of Common Stock of
property other than an ordinary cash dividend, the Shares or other property will
be subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. In addition,
with respect to a share of Restricted Stock, dividends which are paid prior to
vesting shall only be paid out to the Participant to the extent that the vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.

(b) Stock Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.

(c) Voting Rights. Participants holding Shares of Restricted Stock will be
entitled to all voting rights in such Shares, unless the Administrator provides
otherwise in the Award Agreement.

6.3 Restricted Stock Units.

(a) Settlement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

(b) Stockholder Rights. A Participant will have no rights of a stockholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

(c) Dividend Equivalents. If the Administrator provides, a grant of Restricted
Stock Units may provide a Participant with the right to receive Dividend
Equivalents. Dividend Equivalents may be paid currently or credited to an
account for the Participant, settled in cash or Shares and subject to the same
restrictions on transferability and forfeitability as the Restricted Stock Units
with respect to which the Dividend Equivalents are granted and subject to other
terms and conditions as set forth in the Award Agreement. In addition, Dividend
Equivalents with respect to an Award that are based on dividends paid prior to
the vesting of such Award shall only be paid out to the Participant to the
extent that the vesting conditions are subsequently satisfied and the Award
vests.

ARTICLE VII.

OTHER STOCK OR CASH BASED AWARDS

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan and the applicable Award Agreement.
Such Other

 

5



--------------------------------------------------------------------------------

Stock or Cash Based Awards will also be available as a payment form in the
settlement of other Awards, as standalone payments and as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock or Cash
Based Awards may be paid in Shares, cash or other property, as the Administrator
determines. Subject to the provisions of the Plan, the Administrator will
determine the terms and conditions of each Other Stock or Cash Based Award,
including any purchase price, performance goal (which may be based on the
Performance Criteria), transfer restrictions, vesting conditions, and payment
terms, which will be set forth in the applicable Award Agreement.

ARTICLE VIII.

ADJUSTMENTS FOR CHANGES IN COMMON STOCK

AND CERTAIN OTHER EVENTS

8.1 Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants. The adjustments provided under this Section 8.1
will be final and binding on the affected Participant and the Company; provided
that the Administrator will determine whether an adjustment is equitable.

8.2 Corporate Transactions. In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), reorganization, merger, consolidation, combination, amalgamation,
repurchase, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or sale or exchange of Common Stock or other securities of the Company,
Change in Control, issuance of warrants or other rights to purchase Common Stock
or other securities of the Company, other similar corporate transaction or
event, other unusual or nonrecurring transaction or event affecting the Company
or its financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically, or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event, or (z) give effect to such changes in Applicable Laws
or accounting principles:

(a) To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;

(b) To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award Agreement;

 

6



--------------------------------------------------------------------------------

(c) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator to provide substantially equivalent value;

(d) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or with respect
to which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Article IV hereof on the maximum number and
kind of shares which may be issued) and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards; provided that such adjustments result in substantially
equivalent value being provided to the holders of outstanding Awards; and/or

(e) To replace such Award with other rights or property of substantially
equivalent value as selected by the Administrator, and in such cases, the
Administrator may provide that the Award will terminate and cannot vest, be
exercised or become payable after the applicable event.

8.3 Administrative Stand Still. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to thirty days before or after such transaction.

8.4 General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 8.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation, dissolution
or liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.

ARTICLE IX.

GENERAL PROVISIONS APPLICABLE TO AWARDS

9.1 Transferability. Except as the Administrator may determine or provide in an
Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order, and, during the life of the Participant, will be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, will include references to a Participant’s authorized
transferee that the Administrator specifically approves.

 

7



--------------------------------------------------------------------------------

9.2 Documentation. Each Award will be evidenced in an Award Agreement, which may
be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

9.3 Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

9.4 Termination of Status. Pursuant to the terms of the Award Agreement, the
Administrator will determine how the disability, death, retirement, authorized
leave of absence or any other change or purported change in a Participant’s
Service Provider status affects an Award and the extent to which, and the period
during which, the Participant, the Participant’s legal representative,
conservator, guardian or Designated Beneficiary may exercise rights under the
Award, if applicable.

9.5 Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the minimum statutory withholding rates
(or such other rate as may be determined by the Company after considering any
accounting consequences or costs) from any payment of any kind otherwise due to
a Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations
(i) in cash, by wire transfer of immediately available funds, by check made
payable to the order of the Company, provided that the Company may limit the use
of the foregoing payment forms if one or more of the payment forms below is
permitted, (ii) to the extent permitted by the Administrator, in whole or in
part by delivery of Shares, including Shares retained from the Award creating
the tax obligation, valued at their Fair Market Value, (iii) if there is a
public market for Shares at the time the tax obligations are satisfied, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to satisfy the tax obligations, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to satisfy the tax withholding; provided that
such amount is paid to the Company at such time as may be required by the
Administrator, or (iv) to the extent permitted by the Company, any combination
of the foregoing payment forms approved by the Administrator. If any tax
withholding obligation will be satisfied under clause (ii) of the immediately
preceding sentence by the Company’s retention of Shares from the Award creating
the tax obligation and there is a public market for Shares at the time the tax
obligation is satisfied, the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on the applicable
Participant’s behalf some or all of the Shares retained and to remit the
proceeds of the sale to the Company or its designee, and each Participant’s
acceptance of an Award under the Plan will constitute the Participant’s
authorization to the Company and instruction and authorization to such brokerage
firm to complete the transactions described in this sentence.

9.6 Amendment of Award; Prohibition on Repricing. The Administrator may amend,
modify or terminate any outstanding Award, including by substituting another
Award of the same or a different type, changing the exercise or settlement date,
and converting an Incentive Stock Option to a Non-Qualified Stock Option. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6. Notwithstanding the foregoing or
anything in the Plan to the contrary, the Administrator may not except pursuant
to Article VIII, without the approval of the stockholders of the Company, reduce
the exercise

 

8



--------------------------------------------------------------------------------

price per share of outstanding Options or Stock Appreciation Rights or cancel
outstanding Options or Stock Appreciation Rights in exchange for cash, other
Awards or Options or Stock Appreciation Rights with an exercise price per share
that is less than the exercise price per share of the original Options or Stock
Appreciation Rights.

9.7 Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until such time that (i) all Award conditions have been
met or removed to the Company’s satisfaction, (ii) as determined by the Company,
all other legal matters regarding the issuance and delivery of such Shares have
been satisfied, including any applicable securities laws and stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

9.8 Acceleration. The Administrator may provide in any Award Agreement at the
time of grant or at any other time provide that any Award will become
immediately vested and fully or partially exercisable, free of some or all
restrictions or conditions, or otherwise fully or partially realizable, upon a
Change in Control or otherwise.

9.9 Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or
(f) of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Stock Option fails
or ceases to qualify as an “incentive stock option” under Section 422 of the
Code. Any Incentive Stock Option or portion thereof that fails to qualify as an
“incentive stock option” under Section 422 of the Code for any reason, including
becoming exercisable with respect to Shares having a fair market value exceeding
the $100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Stock Option.

ARTICLE X.

MISCELLANEOUS

10.1 No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company or any Subsidiary. The Company and its Subsidiaries expressly
reserve the right at any time to dismiss or otherwise terminate its relationship
with a Participant free from any liability or claim under the Plan or any Award,
except as expressly provided in an Award Agreement.

 

9



--------------------------------------------------------------------------------

10.2 No Rights as Stockholder; Certificates. Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on stock certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.

10.3 Effective Date and Term of Plan. Unless earlier terminated by the Board,
the Plan will become effective upon the consummation of the Company’s initial
business combination, subject to the approval of the Company’s stockholders, and
will remain in effect until the tenth anniversary of the earlier of (i) the date
the Board adopted the Plan or (ii) the date the Company’s stockholders approved
the Plan, but Awards previously granted may extend beyond that date in
accordance with the Plan. If the Plan is not approved by the Company’s
stockholders, the Plan will not become effective and no Awards will be granted
under the Plan.

10.4 Amendment of Plan. The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent. No
Awards may be granted under the Plan during any suspension period or after Plan
termination. Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination. The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.

10.5 Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.

10.6 Section 409A.

(a) General. The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company and its Subsidiaries will have no obligation under
this Section 10.6 or otherwise to avoid the taxes, penalties or interest under
Section 409A with respect to any Award and will have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute noncompliant “nonqualified deferred
compensation” subject to taxes, penalties or interest under Section 409A.

 

10



--------------------------------------------------------------------------------

(b) Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

(c) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest) but not later than 60
days following the end of such six-month period. Any payments of “nonqualified
deferred compensation” under such Award payable more than six months following
the Participant’s “separation from service” will be paid at the time or times
the payments are otherwise scheduled to be made.

10.7 Limitations on Liability and Indemnification. Notwithstanding any other
provisions of the Plan, no individual acting as a director, officer, other
employee or agent of the Company or any Subsidiary will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan or
any Award, and such individual will not be personally liable with respect to the
Plan because of any contract or other instrument executed in his or her capacity
as an Administrator, director, officer, other employee or agent of the Company
or any Subsidiary. The Company will indemnify, defend and hold harmless each
past or present director, officer, other employee and agent of the Company or
any Subsidiary that has been or will be granted or delegated any duty or power
relating to the Plan’s administration or interpretation, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Administrator’s approval) arising from any act or
omission concerning this Plan unless directly arising from such person’s own
fraud or bad faith. This indemnification obligation of the Company shall
supplement, and not supersede or replace, any other indemnification obligation,
policy or agreement of the Company covering such indemnified person.

10.8 Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.

10.9 Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the

 

11



--------------------------------------------------------------------------------

“Data”). The Company and its Subsidiaries and affiliates may transfer the Data
amongst themselves as necessary to implement, administer and manage a
Participant’s participation in the Plan, and the Company and its Subsidiaries
and affiliates may transfer the Data to third parties assisting the Company with
Plan implementation, administration and management. These recipients may be
located in the Participant’s country, or elsewhere, and the Participant’s
country may have different data privacy laws and protections than the
recipients’ country. By accepting an Award, each Participant authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, to implement, administer and manage the Participant’s
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Participant may elect to deposit
any Shares. The Data related to a Participant will be held only as long as
necessary to implement, administer, and manage the Participant’s participation
in the Plan. A Participant may, at any time, view the Data that the Company
holds regarding such Participant, request additional information about the
storage and processing of the Data regarding such Participant, recommend any
necessary corrections to the Data regarding the Participant or refuse or
withdraw the consents in this Section 10.9 in writing, without cost, by
contacting the local human resources representative. If the Participant refuses
or withdraws the consents in this Section 10.9, in the Administrator’s
discretion, the Company may cancel the Participant’s ability to participate in
the Plan. For more information on the consequences of refusing or withdrawing
consent, Participants may contact their local human resources representative.

10.10 Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

10.11 Governing Documents. If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply.

10.12 Governing Law. The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.

10.13 Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

10.14 Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

10.15 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.

10.16 Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.

 

12



--------------------------------------------------------------------------------

10.17 Broker-Assisted Sales. In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

10.18 No Fractional Shares. Notwithstanding any provision in the Plan to the
contrary, no fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Administrator shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

10.19 Section 83(b) Elections Prohibited. No Participant may make an election
under Section 83(b) of the Code, or any successor section thereto, with respect
to any Award without the consent of the Administrator, which the Administrator
may grant or withhold in its discretion.

ARTICLE XI.

DEFINITIONS

As used in the Plan, the following words and phrases will have the following
meanings:

11.1 “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

11.2 “Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

11.3 “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.

11.4 “Award Agreement” means a written agreement between the Participant and the
Company evidencing an Award, which may be electronic, that contains such terms
and conditions as the Administrator determines, consistent with and subject to
the terms and conditions of the Plan.

11.5 “Board” means the Board of Directors of the Company.

 

13



--------------------------------------------------------------------------------

11.6 “Cause” means (i) if a Participant is a party to a written employment or
consulting agreement with the Company or any of its Subsidiaries or an Award
Agreement in which the term “cause” is defined (a “Relevant Agreement”), “Cause”
as defined in the Relevant Agreement, or (ii) if no Relevant Agreement exists,
(A) the Administrator’s determination that the Participant failed to
substantially perform the Participant’s material duties (other than a failure
resulting from the Participant’s illness or incapacity); (B) the Administrator’s
determination that the Participant willfully failed to carry out, or comply with
any lawful and reasonable material directive of the Board or the Participant’s
immediate supervisor; (C) the occurrence of any act or omission by the
Participant that results in the Participant’s conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or crime involving moral turpitude; (D) the Participant’s unlawful use
(including being under the influence) or possession of illegal drugs on the
premises of the Company or any of its Subsidiaries or while in the course and
scope of performing the Participant’s duties and responsibilities for the
Company or any of its Subsidiaries; or (E) the Participant’s commission of an
act of fraud, embezzlement, misappropriation, intentional misconduct or gross
negligence, or breach of fiduciary duty against the Company or any of its
Subsidiaries. Notwithstanding the foregoing, if the Participant is an Employee,
“Cause” shall not exist under sub-clause (ii)(A) or (ii)(B) until after written
notice from the Company has been given to the Employee of such material breach
or nonperformance and the Employee has failed to cure such breach or
nonperformance within the time period set by the Company, but in no event less
than thirty (30) business days after the Employee’s receipt of such notice.

11.7 “Change in Control” means and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (i) and (ii) of subsection (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, an employee benefit plan maintained by the Company or any of
its Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections
(a) or (c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the

 

14



--------------------------------------------------------------------------------

Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, in no event shall the Company’s initial business
combination or the transactions occurring in connection therewith constitute a
Change in Control and, if a Change in Control constitutes a payment event with
respect to any Award (or portion of any Award) that provides for the deferral of
compensation that is subject to Section 409A, to the extent required to avoid
the imposition of additional taxes under Section 409A, the transaction or event
described in subsection (a), (b) or (c) with respect to such Award (or portion
thereof) shall only constitute a Change in Control for purposes of the payment
timing of such Award if such transaction also constitutes a “change in control
event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

11.8 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

11.9 “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

11.10 “Common Stock” means the Class A common stock of the Company, $.0001 par
value per Share, and any class of common stock into which such common shares may
hereafter be converted, reclassified or recapitalized.

11.11 “Company” means Alta Mesa Resources, Inc. (known prior to the consummation
of the Company’s initial business combination as Silver Run Acquisition
Corporation II), a Delaware corporation, or any successor.

11.12 “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

 

15



--------------------------------------------------------------------------------

11.13 “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies.
Without a Participant’s effective designation, “Designated Beneficiary” will
mean the Participant’s estate.

11.14 “Director” means a Board member.

11.15 “Disability” means a permanent and total disability under Section 22(e)(3)
of the Code, as amended.

11.16 “Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.

11.17 “Employee” means any employee of the Company or its Subsidiaries within
the meaning of Section 3401(c) of the Code including, without limitation,
officers who are members of the Board.

11.18 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of
Common Stock (or other Company securities) and causes a change in the per share
value of the Common Stock underlying outstanding Awards.

11.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

11.20 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, its Fair Market Value will be the closing sales price for such
Common Stock as quoted on such exchange for such date, or if no sale occurred on
such date, the last day preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the last date
preceding such date during which a sale occurred, as reported in The Wall Street
Journal or another source the Administrator deems reliable; or (iii) without an
established market for the Common Stock, the Administrator will determine the
Fair Market Value in its discretion.

11.21 “Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or subsidiary
corporation, as defined in Section 424(e) and (f) of the Code, respectively.

11.22 “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

11.23 “Non-Qualified Stock Option” means an Option not intended or not
qualifying as an Incentive Stock Option.

11.24 “Option” means an option to purchase Shares.

11.25 “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property.

 

16



--------------------------------------------------------------------------------

11.26 “Overall Share Limit” means 50,000,000 Shares.

11.27 “Participant” means a Service Provider who has been granted an Award.

11.28 “Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on stockholders’ equity; total stockholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group or
corporate financial goals; individual business objectives; production or growth
in production; reserves or added reserves; growth in reserves per share;
inventory growth; environmental, health and/or safety performance; effectiveness
of hedging programs; improvements in internal controls and policies and
procedures; customer satisfaction/growth; customer service; employee
satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; strategic
partnerships and transactions; financial ratios (including those measuring
liquidity, activity, profitability or leverage); debt levels or reductions;
sales-related goals; financing and other capital raising transactions; cash on
hand; acquisition activity; investment sourcing activity; drilling results;
proved reserves, reserve replacement, drillbit reserve replacement or reserve
growth; exploration and development costs, capital expenditures, finding and
development costs, drillbit finding and development costs, operating costs
(including, but not limited to, lease operating expenses, severance taxes and
other production taxes, gathering and transportation costs and other components
of operating expenses), based operating costs or production costs; production
volumes, production growth, or debt-adjusted production growth, which may be of
oil, gas, natural gas liquids or any combination thereof; and marketing
initiatives, any of which may be measured in absolute terms or as compared to
any incremental increase or decrease. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company or a
Subsidiary, or based upon performance relative to performance of other companies
or upon comparisons of any of the indicators of performance relative to
performance of other companies. Any performance goals that are financial metrics
may be determined in accordance with U.S. Generally Accepted Accounting
Principles, in accordance with accounting principles established by the
International Accounting Standards Board, or may be adjusted when established to
include or exclude any items otherwise includable or excludable under U.S.
Generally Accepted Accounting Principles or under the accounting principles
established by the International Accounting Standards Board. The Committee may
provide for exclusion of the impact of an event or occurrence which the
Committee determines should appropriately be excluded, including
(a) restructurings, discontinued operations, extraordinary items, and other
unusual, infrequently occurring or non-recurring charges or events, (b) asset
write-downs, (c) litigation or claim judgments or settlements, (d) acquisitions
or divestitures, (e) reorganization or change in the corporate structure or
capital structure of the Company, (f) an event either not directly related to
the operations of the Company, Subsidiary, division, business segment or
business unit or not within the reasonable control of management, (g) foreign
exchange gains and losses, (h) a change in the fiscal year of the Company,
(i) the refinancing or repurchase of bank loans or debt securities,

 

17



--------------------------------------------------------------------------------

(j) unbudgeted capital expenditures, (k) the issuance or repurchase of equity
securities and other changes in the number of outstanding shares, (l) conversion
of some or all of convertible securities to Common Stock, (m) any business
interruption event, (n) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles, or (o) the effect
of changes in other laws or regulatory rules affecting reported results.

11.29 “Plan” means this 2018 Long Term Incentive Plan, as amended from time to
time.

11.30 “Restricted Stock” means Shares awarded to a Participant under Article VI
subject to certain vesting conditions and other restrictions.

11.31 “Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions as
set forth in the Plan or the Participant’s Award Agreement.

11.32 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.33 “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

11.34 “Securities Act” means the Securities Act of 1933, as amended.

11.35 “Service Provider” means an Employee, Consultant or Director.

11.36 “Shares” means shares of Common Stock.

11.37 “Stock Appreciation Right” means a stock appreciation right granted under
Article V.

11.38 “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

11.39 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

11.40 “Termination of Service” means the date the Participant ceases to be a
Service Provider.

* * * * *

 

18